Per Curiam :
The writ of alias hah. fac. possessionem ought not to have issued without notice, but notice was given before it wras executed. On application by the plaintiffs in error, before it was executed, the Court inquired into the facts existing when it issued, and refused to stay the writ. This was substantially an order, nunc pro tunc, confirming the previous issuing of the writ. The evidence under which the Court acted is not before us. We will not presume it to have been insufficient to justify the conclusion at which the Court arrived. Care should be taken that no collusions be sanctioned whereby a third person shall obtain possession under the defendant after a judgment in ejectment and before writ of possession be fully executed.
Judgment affirmed.